DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a method of making a porous structure, comprising providing a model of that porous structure, and that the porous structure is made according to that model by a computer-aided apparatus.  Claim 1 also requires that the same model of the porous structure to be made also includes a scaffold, comprising base volumes of randomized struts.  Claim 1 further then requires that the scaffold includes portions that are exterior to the porous structure, that are not made.  The process of claim 1, including making a model of a structure to be made, that model of the structure to be made having “exterior” portions that are not included in the porous structure to be made, is not included in the instant specification at any place.  The process of providing a model of a porous structure that is made (as by Additive manufacturing), wherein the model of the structure to be made includes “exterior” scaffolds that are not a part of the model to be made and are not made, is not described in the specification at any place.  This process is new matter.   For example, the specification describes that a scaffold is constructed digitally, and when it is sent directly to a machine, the machine generates a means to determine what portion is built (spec at [0102]).  This is something wildly different from what is now claimed, that a model of the structure is provided, which includes scaffolds having exterior portions that are not included in the porous structure and are not made.  While applicant may be their own lexicographer, a “model of a porous structure” that is then made would not include other “exterior” portions that are not made by the plain meaning of these terms.  Applicant’s specification never uses the language that is now claimed, and the scope is different from what was described.  
Each of claims 2-19 depends from claim 1 and is also not described.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a method of making a porous structure, comprising providing a model of that porous structure, and that the porous structure is made according to that model by a computer-aided apparatus.  Claim 1 also requires that the same model of the porous structure to be made also includes a scaffold, comprising base volumes of randomized struts.  Claim 1 further then requires that the scaffold includes portions that are exterior to the porous structure, that are not made.  The process of claim 1, including making a model of a structure to be made, that model of the structure to be made having “exterior” portions that are not included in the porous structure to be made, is indefinite.  In particular, it is not clear how a model of the part to be made includes “exterior” portions of the scaffolding which are then not made.  By the plain meaning of what has been claimed, the scaffold is a part of the structure made, not exterior to it, and now requires portions that are not part of the porous structure.”  
The claim requires “ providing a model of that porous structure, the model defining a scaffold of the porous structure.”  However, it appears that the model is not actually a model of the porous structure, the scaffold is not a scaffold of the porous structure, and further, that the computer aided apparatus is not, in fact, controlled to make a cross section in accordance with the model.  Instead, what is presented appears to be combinations of disparate embodiments in the specification, which when taken as a whole, require mutually-exclusive conditions to be met.  The porous structure is both made according to the model and according to a different criteria that overrides the model at the same time.  What is claimed is undefined and indefinite.  
Each of claims 2-19 depends from claim 1 and is also indefinite.  

Conclusion
	No rejection is made over the art.  The art does not teach or fairly describe the process now claimed.  Neither does applicant’s specification describe what is now claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734